The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed April 23, 2021.  Acknowledgement is made of Applicant's amendment to Claim 2 further limiting the scope of the cyclodextrin compounds.  Acknowledgement is made of Applicant's submission of a Terminal Disclaimer April 27, 2021.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Status of Claims
Claims 1 – 11 and 14 – 21 are currently pending.  Claims 9 – 11 are withdrawn from further consideration.  Claims 1 – 9 and 14 – 21 are under examination in the instant office action. 

Priority
This application 16/318,044, filed 01/15/2019 is a 371 (national stage entry) of PCT/CN2017/091650, International Filing Date: 07/04/2017.  PCT/CN2017/091650claims foreign priority to 201610559479.1, filed 07/15/2016.

Terminal Disclaimer
The terminal disclaimer filed on April 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted for US patent application Serial No. 16/317,942; has been reviewed and is accepted. The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 8, 2021 and April 23, 2021 were filed after the mailing date of the non-Final Office Action on January 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	
Withdrawn Rejections

Double Patenting
The provisional rejection of Claims 1 – 8 and 14 – 21 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 6 and 13 – 19 of copending US patent application Serial No. 16/317,942 is withdrawn in response to the terminal disclaimer filed on April 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted for US patent application Serial No. 16/317,942

Maintained Rejections

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1 – 11 and 14 – 21 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Tyavanagimatt et al. in US 2014/0011854 (published: January 9, 2014) in view of Yao et al. in CN 101062044 (published: October 31, 2007; IDS dated 5/21/2019; Foreign patent Cite No. 2; English Machine Translation provided), Basavaraj et al. in Pharmaceutical Development and Technology 11:443 – 451 (2006) (IDS dated 7/17/2019; NPL Cite No. 2), Aloisio et al. in Journal of Pharmaceutical Sciences 105, 2703 – 2711 (2016), Lee et al. in US 2009/0082400 (published: March 26, 2009; IDS dated 7/17/2009) and Bastin et al. in US patent 8,835,501 (published: September 16, 2014).
It is noted that, for ease of examination, the Examiner relied upon an English language machine translation of the Chinese language patent CN101062044.  All citations henceforth to Yao et al. are located in the English language machine translation.  
Tyavanagimatt teaches liquid formulations comprising a therapeutically effective amount of solubilizing poorly soluble ST-246 (Tecovirimat), a hydroxypropyl-β-cyclodextrin, and one or more pharmaceutically acceptable ingredients, wherein the cyclodextrin is the elected form of a cyclodextrin, a hydroxypropyl-β-cyclodextrin (Abstract, p [0010], Claim 3; instant Claims 1, 2 and 8); more specifically, wherein said hydroxypropyl-β-cyclodextrin is, more preferably, 2-hydroxypropyl-β-cyclodextrin (p [0061]; instant Claims 14 – 17).
 Tyavanagimatt teaches the liquid pharmaceutical formulations wherein said hydroxypropyl-β-cyclodextrin is present in amounts from about 20% to about 40% by weight (Claim 4, instant Claim 8)
Tyavanagimatt teaches a composition provides a unit dosage liquid formulation comprising an amount of ST-246 ranging from about 2 mg/ml to about 20 mg/ml (instant Claim 21); and b) an amount of hydroxypropyl-β-cyclodextrin content ranging from about 12.5 mg/ml to about 40 mg/ml (p [0013] – [0014]; i.e. said ratio of cyclodextrin:ST-246 of up to about 20:1); wherein said unit dosage form comprising one or more pharmaceutically acceptable ingredients selected from the group consisting of: mannitol, trehalose dehydrate, lactose monohydrate, and purified water (Claim 32; 
Tyavanagimatt is silent with respect to the presence of the additive meglumine.
Yao teaches pharmaceutical compositions containing high concentrations of the compound polydatin (3,4’,5-trihydroxystilbene-3-β-D-glucoside) which can meet the needs of clinical use of polydatin without use of an organic solvent , and is therefore especially suitable for direst inject administration (page 2).  Yao teaches the solubility of polydatin in pure water or saline is limited (less than 0.5 mg/ml), much lower that the above 2 – 5 mg/ml administration concentration (page 1).  
Yao teaches the combined use of β-cyclodextrin and meglumine as cosolvents can produce unexpected synergistic solubilization of polydatin by an amount that is 30% higher than the simple addition of the solubilization effect of the two compounds when used alone (page 3).  Yao teaches, similarly, the combined use of hydroxypropyl-β-cyclodextrin or sulfobutyl ether-β-cyclodextrin and meglumine as cosolvents can produce unexpected synergistic solubilization of polydatin (page 3).
Yao teaches and claims high concentration solutions of polydatin contain 5 mg/ml – 40 mg/ml of polydatin, 10 mg/ml – 60 mg/ml β-cyclodextrin and 2.5 mg/ml – 45 mg/ml of meglumine (page 3, Claim 4).  Yao teaches the ratio of polydatin:meglumine: hydroxypropyl-β-cyclodextrin is 1:0.5:4 to 1:2:8 (Claim 15).

Further, because claimed ratios of additive (meglumine) to drug (Tecovirimat) and additive (meglumine) to cyclodextrin of fall within those known in the prior art, fall within the ratios of additive (meglumine) to drug (polydatin) and additive (meglumine) to cyclodextrin disclosed in the prior art (Yao), said ratios will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such compaction or porosity is critical.  As discussed in MPEP 2144,05 (II): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case Applicants have not demonstrated any unexpected or unusual results, which accrue from the instantly claimed Tecovirimat:cyclodextrin:meglumine ratios.  Further, said ratios clearly qualify as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because said ratios would be expected to optimize the aqueous solubility of Tecovirimat.  See: In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) 
prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Yao teaches that a combination of a β-cyclodextrin and meglumine enhance the aqueous solubility of a poorly water-soluble drug such as polydatin, Yao is silent with respect to the effect of said combination on alternative poorly water soluble drugs.  
Basavaraj teaches an inclusion ternary complex of the poorly water soluble drug DRF-4367 with 2-hydroxypropyl-β-cyclodextrin (HPβCD) and meglumine showed significant improvement in dissolution compared with uncomplexed drug and binary system which translated in an enhanced oral bioavailability of DRF-4367 (Abstract, page 443).  
Aloisio teaches cyclodextrins (CDs) and meglumine (MEG) are pharmaceutical excipients widely used to improve solubility of poorly water-soluble drugs, and specifically, the enhancing effect of CDs or MEG on enhancing solubility and release rate of Class II model hydrophobic drugs, sulfamerazine and indomethacin (Abstract). 
Lee teaches a method of producing aqueous solutions of a pyrone analog such as a flavonoid (e.g. quercetin) comprising mixing a pyrone analog such as a flavonoid, a cyclodextrin, and a sugar-amine such as meglumine, which can act, along with the 
Bastin teaches pharmaceutical compositions comprising HDAC (histone deacetylase) inhibitors (e.g., PXD-101, N hydroxy-3-(3-phenylsulfamoyl-phenyl)-acrylamide) and one or more additional ingredients selected from cyclodextrin, arginine, and meglumine (Abstract).  Bastin teaches the combination of cyclodextrin and salt former (arginine or meglumine) proved to be greatly synergistic, and provided a notable increase in HDAC inhibitor solubility column 37, lines 52 – 57, Table 10, Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the liquid (injectable) aqueous ST-246/2-hydroxypropyl-β-cyclodextrin pharmaceutical composition of Tyavanagimatt with the additive meglumine.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Yao teaches the combined use of hydroxypropyl-β-cyclodextrin and meglumine as cosolvents can produce unexpected synergistic solubilization of a poorly water-soluble drug (polydatin).  Accordingly, there would have been a reasonable and predictable expectation that addition of meglumine to the aqueous ST-246/2-hydroxypropyl-β-cyclodextrin formulation of Tyavanagimatt would result in a further enhancement of the solubility of the poorly water-soluble drug ST-246 (Tecovirimat).   
Further, there would have been a reasonable and predictable expectation that combining meglumine with hydroxypropyl-β-cyclodextrin in an aqueous solution of ST-246 (Tecovirimat) would provide a solution that provides enhanced solubility of ST-246 in view of the prior art disclosed by Basavaraj, Aloisio, Lee and Bastin, because said 
See MPE 2143(I), KSR Exemplary Rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way.  In the present case, the claimed invention applies the known technique of formulating a known poorly water-soluble drug with a combination of a cyclodextrin and meglumine, in art-recognized amounts and ratios, in order to predictably improve the aqueous solubility of said drug and wherein said combination has a synergistic effect on the improved solubility.

Response to Arguments
1.  Applicant argues (Remarks, page 3):
In paragraph [0102], Tyavanagimatt states that “[s]olubility data presented in Table 10 suggest presence of a cosolvent (PEG 400) or non-ionic surfactant (tween 80) does not improve ST-246 solubility in HP-β-CD and hence no further work was done to evaluate ternary complexation.” One of ordinary skill reading Tyavanagimatt would understand from this teaching that there would have been no motivation to evaluate the use of other cosolvents or do further work to evaluate ternary complexation. That is, Tyavanagimatt teaches away from seeking a cosolvent or additive to improve ST-246 solubility in HP-β-CD in the prior art.

Thus, although Yao, Basavaraj, Aloisio, Lee and Bastin teach the combined use of hydoxypropyl-β-cyclodextrin as cosolvents can improve the solubility of a poorly water-soluble drug including polydatin, RDF-4367, sulfamerazine, pyrone analog such as a flavonoid (e.g. quercetin), and PXD-101, one of ordinary skill in the art would not be motivated to refer to the disclosures of Yao, Basavaraj, Aloisio, Lee and Bastin.

This argument has been carefully considered but is not found to be persuasive.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, the current rejection relies on the combination of Tyavanagimatt, Yao, Basavaraj, Aloisio, Lee and Bastin.
Second, with respect to Applicant’s argument regarding “teaching away”, it is noted that the claimed formulation does not require the presence of a cosolvent (PEG 400) or non-ionic surfactant (tween 80) but rather, the additive meglumine.  Accordingly, while one may argue that Tyavanagimatt may teach away from adding PEG 400 or tween 80, contrary to Applicant’s statement, Tyavanagimatt does not teach away from meglumine, because Tyavanagimatt does not discuss meglumine.  As such, Tyavanagimatt does not criticize, discredit, or otherwise discourage the use of meglumine.  As discussed in MPEP 2123: 
 “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  

Moreover, contrary to Applicant’s statement ,one of ordinary skill in the art would have been motivated to combine meglumine with hydroxypropyl-β-cyclodextrin in an aqueous solution of ST-246 (Tecovirimat) with a reasoanble expectation of successfully enhancing the solubility of ST-246 in view of the prior art references Basavaraj, Aloisio, Lee and Bastin in the current 103 rejection, wherein, each of said references individually teach that a combination of hydroxypropyl-β-cyclodextrin and meglumine confers enhanced aqueous solubility of structurally diverse poorly water soluble drugs when formulated with said combination compared to formulation with hydroxypropyl-β-cyclodextrin or meglumine individually.  As discussed in MPE 2143(I), KSR Exemplary Rationale (C), the combination of a cyclodextrin and meglumine, in art-recognized 
	2.  Applicant argues (Remarks, pages 3 – 6): 

Furthermore, Yao, Basavaraj, Aloisio, Lee and Bastin are silent on Tecovirimat. Additionally, the structure of Tecovirimat (see the following structure) is significantly different from the structures of the above poorly water-soluble drug disclosed by Yao, Basavaraj, Aloisio, Lee and Bastin, and they are not also similar in structure.

In particular, polydatin (disclosed by Yao) has 2 benzene rings and a tetrahydropyran ring, RDF-4367 (disclosed by Basavaraj) has 2 benzene rings and a pyrazole ring, sulfamerazine (disclosed by Aloisio) has a benzene and a pyrimidine ring, pyrone analog such as a flavonoid (e.g. quercetin) (disclosed by Lee) has a benzene ring and a benzopyran ring, and PXD-101 (disclosed by Bastin) has 2 benzene rings.

The above compounds have the same characteristics, that is, all cyclic structures contained in which are planar molecules and aromatic structures. In contrast, Tecovirimat has a 4,6-ethenocycloprop[f]isoindol group that has a complex spatial structure including an endocyclic ring and three fused rings, which is significantly different from the above compounds disclosed by Yao, Basavaraj, Aloisio, Lee and Bastin.

It is known to one of ordinary skill in the art that compounds having different structure usually have different solubility characteristics. Although the combination of meglumine and cyclodextrin can increase the solubility of the above five compounds including polydatin, RDF-4367, sulfamerazine, pyrone analog such as a flavonoid (e.g., quercetin), and PXD-101 in water, one of ordinary skill in the art could not predict that the combination of meglumine and cyclodextrin can increase the solubility of any other compounds, particularly Tecovirimat which is significantly different in structure from the above five compounds, in water. Based on the structural differences, one of ordinary skill in the art would readily know that Tecovirimat and the above compounds have different dissolution profiles in water and one of ordinary skill in the art facing the technical problem of enhancing solubility of Tecovirimat in water would not turn to any one of disclosures of Yao, Basavaraj, Aloisio, Lee and Bastin.

Even taken together, the cited references do not suggest that the combination of cyclodextrin and meglumine would improve the solubility of Tecovirimat. The improved solubility of Tecovirimat could not have been predicted in view of the cited references.

This argument has been carefully considered but is not found to be persuasive.   The Examiner agrees with Applicant that the structures that exhibited improved aqueous solubility in the presence of meglumine and cyclodextrin, as disclosed by the cited prior art exhibit some structural dissimilarities from each other and from Tecovirimat.  However, Applicant’s statements that “Tecovirimat which is significantly 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration..

Applicant asserts, but has failed to provide factual evidence or data explaining why any specific structural feature of Tecovirimat, would have led one of ordinary skill in the art, cognizant of the prior art teachings of Yao, Basavaraj, Aloisio, Lee and Bastin, each of which disclose hydrophobic structurally diverse compounds that exhibit improved aqueous solubility in the presence of meglumine and a cyclodextrin, not to turn to any one of said references, with a reasonable expectation that formulating Tecovirimat with meglumine and a cyclodextrin would improve the aqueous solubility of Tecovirimat.

Conclusion
Claims 1 – 8 and 14 – 21 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DENNIS HEYER/Primary Examiner, Art Unit 1628